DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 29-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrmann (US5,603,422).
Regarding claim 29, Herrmann teaches a container cap (Figs. 1-6 at 1 and 11) comprising: a top wall (2) having a top wall surface; and a generally cylindrical sidewall extending therefrom to a circumferential edge (of base 11) and including internal threads (Fig. 4 at 3), wherein the cylindrical sidewall includes a first portion (1) having a first radial thickness and a second portion (11) circumferentially spaced from the first portion (where the portions are spaced apart from the bridges) and having a second radial thickness less than the first radial thickness.
Regarding claim 30, wherein the second portion (11) is a thin film portion.
Regarding claim 31, wherein the first portion presents a curvilinear surface having a plurality of grooves (in the below annotated Fig.) extending in a direction orthogonal to the top wall surface.
Regarding claim 32, wherein the second portion is positioned nearer the circumferential edge than the top wall (where portions of the second portion is positioned closer to the edge).
Regarding claim 33, wherein the cap does not comprise a tamper evidence band (Fig. 2).
Regarding claim 34, the second portion is continuous with the internal threads (where the second portion is continuous and is connected to the first portion that has thread).  
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 17, 21-28 area allowable.

Response to Arguments
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive. Applicant argues the amendment to claim 29 is allowable.  Examiner disagrees.  Please see the updated rejection above on how the prior art reads on the amendment.





    PNG
    media_image1.png
    706
    564
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736